DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 17/000,345 filed on August 23, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a boundary setting unit setting a synthesis boundary of images captured in an overlapping region where images captured by the plurality of cameras are overlapped; and an image synthesizer receiving the images captured by the plurality of cameras and synthesizing the received images according to the synthesis boundary set by the boundary setting unit.”(in claim 1); “wherein the boundary setting unit detects an obstacle in the overlapping region and sets the synthesis boundary on the basis of the detection state of the obstacle.” (in claim 3); “wherein the boundary setting unit detects the obstacle in the overlapping region using sensing information sensed by the sensor or the images captured by the plurality of cameras” (in claim 4); “wherein the boundary setting unit sets an upper layer among the images captured by the plurality of cameras that are overlapped in the overlapping region and sets a synthesis boundary of an image set as the upper layer on the basis of the detection state of the obstacle.” (in claim 5); “…the boundary setting unit sets, as the upper layer, the image in which the obstacle is detected and sets the synthesis boundary of the image set as the upper layer to be located outside of the detected obstacle; and the image synthesizer synthesizes the upper layer and the lower layer among the images captured by the plurality of cameras.” (in claim 6); “…the boundary setting unit sets, as an upper layer, an image captured in a direction crossing an advancing direction of the vehicle and sets a synthesis boundary of the image set as the upper layer to be located outside the detected obstacle; and the image synthesizer synthesizes the upper layer and the lower layer among the images captured by the plurality of cameras.” (in claim 7); “…the boundary setting unit sets the synthesis boundary to be located outside an obstacle located at an outermost side of the obstacles detected in the first image.” (in claim 8); “…the boundary setting unit sets the synthesis boundary of the images to be located between the obstacles different from each other.” (in claim 9); “wherein the image synthesizer synthesizes a three-dimensional around view image facing the vehicle at a view point of a level higher than a vehicle body of the vehicle…” (in claim 10).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figure 1 and paragraph [0053].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 6 recites the limitation “the image synthesizer synthesizes the upper layer and the lower layer among the images captured by the plurality of cameras.” There is insufficient antecedent basis for “the lower layer” in the claim. 

	Claim 7 recites the limitation “the image synthesizer synthesizes the upper layer and the lower layer among the images captured by the plurality of cameras.” There is insufficient antecedent basis for “the lower layer” in the claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20190351824 A1).

Regarding claim 1, Kim discloses an around view synthesis system, comprising: a plurality of cameras each mounted in a vehicle to capture respective different areas around the vehicle (Figs. 1, 2A-2B, cameras 160a-160d); a boundary setting unit setting a synthesis boundary of images captured (Figs. 8A-8D, 10A-10D, 12A-12D, 14A-14B, ¶0250: a boundary 341, 361) in an overlapping region where images captured by the plurality of cameras are overlapped (an overlapping area 345); and an image synthesizer receiving the images captured by the plurality of cameras and synthesizing the received images according to the synthesis boundary set by the boundary setting unit (¶¶0250-0254: as shown in FIG. 8b, another boundary line, that is, a first changed boundary line 341 may be set at a first location in the first synthesis area 301).

Regarding claim 2, Kim discloses the system of claim 1, wherein the plurality of cameras includes a first camera capturing a front of the vehicle; a second camera capturing a rear of the vehicle; a third camera capturing a left side of the vehicle; and a fourth camera capturing a right side of the vehicle (Figs. 1, 2A-2B, cameras 160a-160d).

Regarding claim 3, Kim discloses the system of claim 1, wherein the boundary setting unit detects an obstacle in the overlapping region and sets the synthesis boundary on the basis of the detection state of the obstacle (Figs. 8A-8D, 10A-10D, 12A-12D, 14A-14B, ¶¶00249-0250: when it is predicted that the object will approach within the predetermined distance and pass along the left side of the vehicle 700, locations of the first boundary line 311 and the second boundary line 313 may be changed to locations in the first synthesis area 301 and the third synthesis area 305 in the around view image).

Regarding claim 4, Kim discloses the system of claim 3, further a sensor detecting the obstacle around the vehicle (¶¶0097-0098, 0104, 0232: by performing object analysis such as detecting the object from the photographed image by processing the image, tracking the object, measuring the distance with respect to the object, and confirming the object), wherein the boundary setting unit detects the obstacle (¶0249: as shown in FIG. 8a, when it is predicted that the object will approach within the predetermined distance and pass along the left side of the vehicle 700, locations of the first boundary line 311 and the second boundary line 313 may be changed to locations in the first synthesis area 301 and the third synthesis area 305 in the around view image) in the overlapping region (an overlapping area 345) using sensing information sensed by the sensor or the images captured by the plurality of cameras (cameras 160a-160d).

Regarding claim 5, Kim discloses the system of claim 3, wherein the boundary setting unit sets an upper layer among the images captured by the plurality of cameras that are overlapped in the overlapping region and sets a synthesis boundary of an image set as the upper layer on the basis of the detection state of the obstacle (¶0294-0295, Fig. 10D: a first overlay area 375 may be displayed on the first overlapping area 345 including the boundary line 361 of the modulated around view image in the first screen 371).

Regarding claim 6, Kim discloses the system of claim 5, wherein when an obstacle is detected in only one image of the images captured by the plurality of cameras (Figs. 10A-10D: second object in synthesis area 301) that are overlapped in the overlapping region (overlapping area 345), the boundary setting unit sets, as the upper layer, the image in which the obstacle is detected and sets the synthesis boundary of the image set as the upper layer to be located outside of the detected obstacle (¶0294-0295, Fig. 10D: a first overlay area 375 may be displayed on the first overlapping area 345 including the boundary line 361 of the modulated around view image in the first screen 371); and the image synthesizer synthesizes the upper layer and the lower layer among the images captured by the plurality of cameras (¶0294-0295:  as shown in FIG. 10d, overlay areas 375 and 377 may be displayed to emphasize specific portions. The overlay areas 375 and 377 may be overlaid on existing images).
Regarding claim 8, Kim discloses the system of claim 5, wherein when only a part of obstacles detected in a first image among the images captured by the plurality of cameras that are overlapped in the overlapping region is detected in a second image (overlapping areas 345/347), the boundary setting unit sets the synthesis boundary  to be located outside (Figs. 8A-8C: a first changed boundary 341 or a second changed boundary 343) an obstacle located at an outermost side of the obstacles detected in the first image (¶¶0249-0253: the object approaching within the predetermined distance and pass along the left side of the vehicle 700).
Regarding claim 9, Kim discloses the system of claim 3, wherein when obstacles different from each other are detected in the images captured by the plurality of cameras that are overlapped in the overlapping region, the boundary setting unit sets the synthesis boundary of the images to be located between the obstacles different from each other (Figs. 10A-10D, a boundary 361 between a first obstacle and a second obstacle).
Regarding claim 12, claim 12 is drawn to a method claim and recites the limitation analogous to claim 1. Thus, claim 12 is rejected due to similar reasons set forth above with respect to claim 1. 
Regarding claim 13, Kim discloses the method of claim 12, further comprising: before setting of the synthesis boundary, detecting an obstacle in the overlapping region using sensing information sensed by a sensor sensing the obstacle around the vehicle or the images captured by the plurality of cameras (¶¶0097-0098, 0104, 0232:  by performing object analysis such as detecting the object from the photographed image by processing the image, tracking the object, measuring the distance with respect to the object, and confirming the object), wherein in the setting of the synthesis boundary, a synthesis boundary is set on the basis of the detection state of the obstacle  (¶0249: as shown in FIG. 8a, when it is predicted that the object will approach within the predetermined distance and pass along the left side of the vehicle 700, locations of the first boundary line 311 and the second boundary line 313 may be changed to locations in the first synthesis area 301 and the third synthesis area 305 in the around view image).
Regarding claim 14, Kim discloses the method of claim 13, wherein the setting of the synthesis boundary includes detecting the position of the obstacle (¶¶0097-0098, 0104, 0232:  by performing object analysis such as detecting the object from the photographed image by processing the image, tracking the object, measuring the distance with respect to the object, and confirming the object), and setting the synthesis boundary on the basis of the detected position of the obstacle, when the obstacle is detected in the overlapping region (¶0249: as shown in FIG. 8a, when it is predicted that the object will approach within the predetermined distance and pass along the left side of the vehicle 700, locations of the first boundary line 311 and the second boundary line 313 may be changed to locations in the first synthesis area 301 and the third synthesis area 305 in the around view image).
Regarding claim 15, claim 15 is drawn to a method claim and recites the limitation analogous to claim 5. Thus, claim 15 is rejected due to similar reasons set forth above with respect to claim 5. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20190351824 A1) in view of Yamanaka (US 20210178968 A1). 

 	Regarding claim 10, Kim does not explicitly disclose wherein the image synthesizer synthesizes a three-dimensional around view image facing the vehicle at a view point of a level higher than a vehicle body of the vehicle, further comprising an image display displaying the three-dimensional around view image synthesized by the image synthesizer.
However, Yamanaka discloses wherein the image synthesizer synthesizes a three-dimensional around view image facing the vehicle at a view point of a level higher than a vehicle body of the vehicle, further comprising an image display displaying the three-dimensional around view image synthesized by the image synthesizer (¶¶0050, 0078, 0081: the composite image generated by the control device 15 is a plan view image (an image corresponding to the abovementioned look-down image) in which the vehicle V and its surrounding area are looked down on from right above. In another embodiment, the composite image generated by the control device 15 may be a three-dimensional image (an image corresponding to the abovementioned bird's-eye image) in which the vehicle V and a part of its surrounding area in the travel direction are looked down on).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim by utilizing wherein the image synthesizer synthesizes a three-dimensional around view image facing the vehicle at a view point of a level higher than a vehicle body of the vehicle, further comprising an image display displaying the three-dimensional around view image synthesized by the image synthesizer, as taught by Yamanaka, for providing a display device for a vehicle that can generate an appropriate composite image according to the position of the object around the vehicle (Yamanaka: ¶0004).
Regarding claim 16, claim 16 is drawn to a method claim and recites the limitation analogous to claim 10. Thus, claim 16 is rejected due to similar reasons set forth above with respect to claim 10. 
Claim(s) 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20190351824 A1) in view of Yamanaka (US 20210178968 A1) as applied to claim 10 and 16, and further in view of Fujii (US 20080192043 A1).

Regarding claim 11, Kim in view of Yamanaka does not explicitly disclose wherein the image display displays the image with increasing a transparency of the vehicle when the obstacle is overlapped with the vehicle to be hidden in the three-dimensional around view image.
However, Fujii discloses wherein the image display displays the image with increasing a transparency of the vehicle when the obstacle is overlapped with the vehicle to be hidden in the three-dimensional around view image (¶0021: an object comes too closely to the viewpoint and occupies a large area of the screen to hide the other objects, it is possible to make the other objects be seen through the object by increasing the transparency degree of the object, thereby to appropriately show the state of the virtual three-dimensional space to the user of the display).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Yamanaka by utilizing wherein the image display displays the image with increasing a transparency of the vehicle when the obstacle is overlapped with the vehicle to be hidden in the three-dimensional around view image, as taught by Fujii, for presenting the three-dimensional space to an observer in an easy-to-understand manner (Fujii: abstract). 
Regarding claim 17, claim 17 is drawn to a method claim and recites the limitation analogous to claim 11. Thus, claim 17 is rejected due to similar reasons set forth above with respect to claim 11. 
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following are the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 

Kamiyama (US 20120170812 A1) describes a driving support display apparatus that combines a bird's-eye-view image of the area around a vehicle from images captured by a plurality of cameras.

KUMAGAI (US 20120219190 A1) describes  detecting an object position included within an overlapping region of images captured by imaging devices mounted on a vehicle.
Wu (US 8446471 B2) describes a collision avoidance system. 
SATO (US 20190275970 A1) describes a vehicle surroundings monitoring apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488